2 Manulife Financial Corporation Second Quarter Report to Shareholders For the quarter ended June 30, 2007 FINANCIAL HIGHLIGHTS As at and for the three months ended June 30 (Canadian $ in millions unless otherwise stated and per share information, unaudited) 2007 2006 % Change Net income $ 1,099 $ 948 16 Loss attributed to participating policyholders (3 ) (11 ) - Net income attributed to shareholders $ 1,102 $ 959 15 Preferred share dividends (7 ) (8 ) - Net income available to common shareholders $ 1,095 $ 951 15 Premiums and deposits: Life and health insurance premiums $ 3,694 $ 3,593 3 Annuity and pension premiums 1,138 1,078 6 Segregated funds deposits 8,545 7,997 7 Mutual fund deposits 2,305 2,409 (4 ) ASO premium equivalents 584 570 2 Other fund deposits 172 230 (25 ) Total premiums and deposits $ 16,438 $ 15,877 4 Funds under management: General fund $ 163,532 $ 162,215 1 Segregated funds 176,648 146,200 21 Mutual funds 38,810 35,043 11 Other funds 31,240 26,186 19 Total funds under management $ 410,230 $ 369,644 11 % of Total % of Total Capitalization: 2007 2006 Long-term debt* $ 2,923 $ 2,485 9 9 Liabilities for preferred shares and capital instruments 1,990 1,897 7 7 Non-controlling interest in subsidiaries 202 204 1 1 Equity Participating policyholders' equity 153 140 - 1 Shareholders' equity Preferred shares 638 638 2 2 Common shares 14,043 14,294 46 51 Contributed surplus 130 92 - - Retained earnings 13,632 12,363 45 44 Accumulated other comprehensive loss (3,185 ) (3,821 ) (10 ) (15 ) Total capital $ 30,526 $ 28,292 100 100 * Includes $545 operational leverage Selected key performance measures: Basic earnings per common share $ 0.72 $ 0.61 Diluted earnings per common share $ 0.71 $ 0.60 Return on common shareholders' equity (annualized) 17.2 % 16.3 % Adjusted return on common shareholders' equity (annualized) 18.5 % 16.3 % Book value per common share $ 16.21 $ 14.74 Common shares outstanding (in millions) End of period 1,519 1,556 Weighted average - basic 1,532 1,570 Weighted average - diluted 1,546 1,586 Manulife Financial Corporation – 2007 Q2 Report 1 MESSAGE TO SHAREHOLDERS Manulife Financial Corporation reports second quarter earnings Adjusted return on shareholders’ equity of 18.5 per cent, up 220 basis points1 Manulife Financial reported record second quarter 2007 shareholders’ net income of $1,102 million. Fully diluted earnings per share were $0.71, up 18 per cent from second quarter 2006.As well, adjusted return on common shareholders’ equity1 was 18.5 per cent. This represents an increase of 220 basis points compared to the prior year. Second quarter premiums and deposits rose to $16 billion, an increase of five per cent over last year when considered on a constant currency basis.Growth was a result of continued strong sales and growth in recurring premiums and deposits. The second quarter was a solid one for our Company. Our businesses continued to deliver strong earnings and sales growth and our return on equity hit a post-merger record.The strengths of our diversified platform are again evident in these results. Record sales levels compared to second quarter 2006 were achieved in a number of businesses this quarter, including: · John Hancock Variable Annuities sales of US$2.8 billion, up 14 per cent · John Hancock Long Term Care sales of US$58 million, up 61 per cent · Canadian Individual Life Insurance sales of $57 million, up 36 per cent · Other Asia Territories Individual Life sales of US$44 million, up 42 per cent We continued to see strong in-force earnings growth across our key operating businesses. As well, the positive impact of equity markets and higher interest rates contributed favourably to this quarter’s record result. Total funds under management increased by 11 per cent, or $41 billion, over the previous year to $410 billion as at June 30, 2007. Excluding scheduled maturities of John Hancock Fixed institutional products and the negative impact of currency movements, total funds under management grew by 16 per cent in comparison to the previous year. OPERATING HIGHLIGHTS Corporate · Manulife Financial repurchased 21.9 million shares in the second quarter of 2007, at a total cost of approximately $867 million. · The Company also announced that the Board of Directors approved a quarterly shareholders’ dividend of $0.22 per share on the common shares of the Company, payable on and after September 19, 2007 to shareholders of record at the close of business on August 20, 2007. United States · Sales of John Hancock Variable Annuities rose to US$2.8 billion in the second quarter of 2007, an increase of 30 per cent above the prior quarter and 14 per cent above the previous record set in the second quarter of 2006.A number of new initiatives contributed to the strong sales including the following key items: -The May 2007 launch of ‘Income Plus For Life,’ a new optional living benefit product that provides for lifetime income beginning at age 59 ½ and additional rewards for clients who defer withdrawals and take income later. 1 Adjusted return on common shareholders’ equity excludes Accumulated Other Comprehensive Income on available-for-sale securities and cash flow hedges. Manulife Financial Corporation – 2007 Q2 Report 2 -Enhancements to the business’ investment platform underlying the variable annuity products to include new asset allocation options from leading investment managers American Funds and Franklin Templeton. · In John Hancock Retirement Plan Services, funds under management exceeded the US$50 billion mark for the first time ever, increasing 32 per cent over the prior year to US$52 billion as at June 30, 2007.New sales, recurring premiums and deposits and favourable equity markets contributed to the strong growth. · John Hancock Life experienced record sales in the month of June, the highest monthly sales outside of its peak year-end sales month of December, leading the business to record second quarter sales of US$201 million.Sales success has been bolstered by a continued focus on product development and innovation, including the second quarter launch of two new products; Performance UL, a low-cost universal life product and Protection SUL-G, a fully guaranteed survivorship universal life product. · John Hancock Long Term Care reported record quarterly sales of US$58 million, up 61 per cent over 2006.Significant success in the large case group market was a key contributor to sales growth.The business also launched an enhanced version of its Corporate Solutions program through its retail distribution channels, designed to expand its presence into the small and mid-sized group market. Canada · Individual Insurance reported record quarterly earnings and record Individual Life sales of $57 million.Sales growth was driven by improvements in new business cycle time and product enhancements, particularly in universal life, introduced over the past several quarters. · Group Benefits launched its first Critical Illness product, designed to supplement coverage available to plan members through their employer’s group health, life and disability plans. · Manulife and Berkshire-TWC Financial Group Inc. (“Berkshire”) announced that Manulife will acquire Berkshire and its more than 700 advisors and 237 branches across Canada. When combined with our existing mutual fund dealer, Manulife Securities, the transaction will double the number of wealth management advisors across Canada and will triple assets under administration in that business to approximately $19 billion. Asia and Japan · Manulife Japan launched an innovative new variable annuity product through Bank of Tokyo–Mitsubishi UFJ, Ltd.The new product is designed to be consumer friendly and easily understood and enables customers to lock-in and ensure investment gains.Sales of the product commenced on June 25, 2007. · In Singapore, Manulife launched the country’s first variable annuity product.Manulife ‘Secure Retirement Plus’ offers a guaranteed withdrawal benefit that provides a regular stream of retirement income for at least 20 years or income for life from age 65.The product is being sold through Citibank branches and through Manulife Financial Planners and Financial Advisor Firms. · In Thailand, Manulife established a new asset management company.The new company offers Thai-registered, Thai-baht denominated domestic and foreign investment funds to institutional and retail investors. · Manulife Financial continued to expand its operations in China and in the second quarter received approval to open a sales office in Zhenjiang, Jiangsu Province.As well, a new license received for the city of Nanchong, Sichuan province, early in the third quarter brings the total number of licensed cities up to 21, the most of any foreign joint venture operating in China. Manulife Financial Corporation – 2007 Q2 Report 3 Awards · Manulife Financial received a number of awards in the quarter including the following: - The Manulife Funds’ Core Canadian Equity Fund placed first at the Lipper Fund Awards 2007 in the Canadian Equity (Pure) Fund category, in recognition of the fund’s consistently strong risk-adjusted performance relative to its peers. -At the 2007 Insurance Marketing Communications Association showcase competition, John Hancock Annuities won “Best in Show” for its Variable Annuity sales kit, in the category of Producer/Agent Marketing Sales Promotion. -At the American Business Awards 5th Annual Stevie Awards, John Hancock Funds was awarded “Best Creative Team” honors. -John Hancock Retirement Plan Services rated as the best–in–class provider in more than 70 per cent of the categories in Chatham’s benchmark universe. -In Hong Kong, Manulife won the Reader’s Digest Trusted Brands Gold Award, for the insurance company category, for the 4th consecutive year. Dominic D’Alessandro President and Chief Executive Officer Manulife Financial Corporation – 2007 Q2 Report 4 KEY PERFORMANCE MEASURES Shareholders’ Net Income (Canadian $ in millions, unaudited) Diluted Earnings per Common Share (Canadian $, unaudited) Return on Common Shareholders’ Equity (annualized %, unaudited) Premiums and Deposits (Canadian $ in millions, unaudited) * excludes Accumulated Other Comprehensive Income related to available-for-sale securities and cash flow hedges.For Q1 2007 excludes the impact of a one-time $69 million charge to reposition assets as part of the implementation of the Financial Instruments accounting standard, 3855. Funds Under Management (Canadian $ in billions, unaudited) Capital (Canadian $ in millions, unaudited) Manulife Financial Corporation – 2007 Q2 Report5 MANAGEMENT’S DISCUSSION AND ANALYSIS Financial Highlights (unaudited) Quarterly Results 2Q07 1Q07 2Q06 Shareholders’ Net Income (C$ millions) 1,102 986 959 Premiums & Deposits (C$ millions) 16,438 18,789 15,877 Funds under Management (C$ billions) 410.2 426.3 369.6 Capital (C$ billions) 30.5 32.4 28.3 Effective January 1, 2007, the Company adopted four new Canadian accounting standards for Financial Instruments - Recognition and Measurement, Hedges, Comprehensive Income and Accounting for Leveraged Leases.These changes in accounting policies have not had a material impact on shareholders’ net income. Net Income The Company’s shareholders’ net income for the second quarter of 2007 was $1,102 million, up 15 per cent from $959 million reported a year earlier.The increase in earnings was a result of strong in-force earnings; the positive impact of rising equity markets on owned equities, segregated fund guarantees, and fee income; and favourable investment returns including the impact of interest rate movements. The increases were partially offset by the non-recurrence of certain items recorded in 2006.Year-to-date shareholders’ net income was $2,088 million compared to $1,911 million in 2006. Diluted Earnings per Share and Adjusted Return on Common Shareholders’
